Citation Nr: 0310083	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  94-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Veteran represented by:	John W. Scott, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1966.

By an August 1993 decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
seizure disorder, and the veteran appealed this decision to 
the Board of Veterans' Appeals (Board).  In October 1997, the 
Board denied the veteran's application, and the veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In February 1999, the Court 
vacated the Board's decision and remanded the matter.  In 
December 1999, the Board denied the veteran's claim, and he, 
appealed to the Court.  In a May 2001 Order, the Court 
vacated the Board's December 1999 decision and remanded the 
claim to the Board for further action.  In September 2002, 
the Board ordered further evidentiary development of the 
claim. 


FINDINGS OF FACT

1.  Service connection for a seizure disorder was last 
finally denied in a January 1990 RO decision; that decision 
was not appealed.

2.  Evidence received since the January 1990 RO decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A seizure disorder began in service.

CONCLUSIONS OF LAW

1.  The January 1990 RO decision which denied reopening the 
claim of service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a seizure disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that, at 
entrance, in the report of his medical history, the veteran 
checked "no" as to whether he had ever had or had now 
"epilepsy or fits."  On examination, his neurological system 
was normal. A June 1962 record shows that the veteran had 
slipped and fallen in the shower and was diagnosed with a 
traumatic hematoma.  Later, the veteran had two seizures and 
was given limited duty for six months.  He was diagnosed with 
convulsions, generalized, due to unknown etiology.  He was 
also diagnosed as having epilepsy.  A medical board report, 
dated in October 1965, reflects the examiner's opinion that 
the veteran was suffering from a "major motor seizure" and 
stated specifically that "[a] review of the past history 
revealed that [the veteran] sustained a series of five to six 
'seizures' as a child at approximately age six to seven, all 
of which were associated with [a] fever."  It was noted in 
the report that on the basis of the neurological evaluation, 
a diagnosis of a true seizure disorder could not be made.  A 
service medical record, dated in November 1965, continued the 
diagnosis of convulsions, generalized.  In December 1965, the 
veteran was found unfit to perform the duties of his rank "by 
reason of [c]onvulsions, [g]eneralized" and two other medical 
diagnoses.  In February 1966, the same service medical board 
found that there was insufficient clinical evidence to 
support a diagnosis of a convulsive disorder, and the 
diagnosis was changed to paroxysmal disorders, mixed. 

In September 1966, the veteran underwent a medical 
examination.  The diagnosis was a history of epileptic 
seizure, "no evidence at present." 

VA medical records dated in the 1970s and 1980s show that the 
veteran reported a history of seizures and Bell's palsy.  His 
medication included Dilantin.  Diagnoses included Bell's 
palsy, a seizure disorder due to alcoholism, and an 
idiopathic grand mal seizure disorder, among other things.

A March 1985 VA medical examination shows a diagnosis of 
epilepsy, generalized type.  It was noted that he had 
seizures approximately every six months.

The veteran and his spouse testified at a Board hearing held 
at the RO in June 1996.  The veteran testified that his first 
seizure was in service.  His service representative asked the 
veteran why he did not appeal the RO's denial in December 
1966.  The veteran's response was that he was sure that the 
RO had granted him service connection for a seizure disorder 
since that was one of the disabilities with which he was 
discharged from service.  He further responded that he did 
not learn that it was not service-connected until later, at 
which time, he wanted to "get [his] records straight."  The 
veteran's wife testified as to witnessing the veteran's 
seizures beginning in March 1966 and continuing to observe 
them in the present.

A July 2001 neurological consultation report from Byrd 
Regional Hospital shows that the veteran had a history of CNS 
toxoplasmosis and a seizure disorder. 

A January 2003 VA compensation examination report shows that 
the examiner reviewed the claims file.  It was noted that the 
veteran had a history of a head injury while he was in boot 
camp in 1962.  He related he fell in a shower and sustained a 
cerebral concussion.  It was noted that the veteran first 
started having seizures in 1965, and was diagnosed as having 
generalized convulsions in September 1965 and was started on 
Dilantin.  He had a second seizure a month later in October 
1965, and, again, later in March 1966.  Following an 
examination (in 2003), it was noted that the veteran's 
diagnoses included:  a seizure disorder (generalized and 
partial), and it was opined that such was likely due to 
status-post toxoplasmosis.  He was also diagnosed as having 
right Bell's palsy/facial paralysis and it was opined that 
such was likely due to status-post toxoplasmosis.  The 
examiner noted that the veteran's seizure disorder started in 
1965 (during service).  It was noted it was likely that he 
had a seizure disorder in service, and that such did not 
preexist service.  It was noted that it was likely that 
toxoplasmosis and a head injury may have aggravated the 
seizures.

Numerous statements and testimony at various hearings reflect 
the veteran's assertions that he had never had any seizures 
prior to service and that the service medical records which 
stated such were false.

Numerous statements from the veteran's wife, brother, sister, 
friends, and relatives, assert that the veteran had never 
suffered from seizures prior to service.  The veteran's 
brother further asserted that seizures did not run in the 
family.  The veteran's brother-in-law has indicated that he 
had witnessed the veteran have a seizure in 1967.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence for epilepsies will be 
presumed if manifest to a compensable level within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997). 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Application to Reopen

When the RO denies a claim and the veteran fails to appeal, 
the claim may not be reopened and reviewed unless new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7105(b); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.156(a).)

It is noted that the veteran has filed numerous claims of 
service connection for a seizure disorder over the years, all 
of which have been finally denied.  The last final denial was 
in January 1990, and was rendered by the RO.  It appears that 
the RO denied the veteran's claim on the basis that there was 
no competent medical evidence of a nexus between any seizure 
disorder and service (either through incurrence or 
aggravation).  Since this decision was rendered, a 2003 VA 
examination report has been associated with the claims folder 
which not only indicates that the veteran has a current 
seizure disorder but also that it began in service.  This VA 
examination report was not previously before VA, and bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened.  38 C.F.R. § 3.156.

On the Merits

Now that the claim has been reopened, the Board may address 
the claim of service connection for a seizure disorder on the 
merits. 

The veteran claims that he first had seizures in service.  
His service medical records reflect that on induction 
examination, his neurological system was normal.  During the 
course of service, he had seizures and was variously 
diagnosed as having generalized convulsions, epilepsy, a 
major motor seizure, and a mixed paroxysmal disorder.  It is 
also noted that, during service, the veteran once reported 
that during childhood he had a few seizures.  Post-service 
medical evidence includes VA medical records from the 1970s 
onward which reflect complaints of seizures and a reported 
history of a seizure disorder.  In order to determine the 
exact etiology of the veteran's disorder, he underwent a VA 
examination in 2003.  (Notably, the examiner reviewed the 
entire record before rendering any conclusions.)  The VA 
examiner opined that the veteran had a current seizure 
disorder which began in service, and was related to 
toxoplasmosis.  The Board finds the 2003 opinion to be 
probative and supportive of service connection.  (While the 
veteran did report a pre-service history of seizures during 
service, this does not rebut the presumption of soundness 
noted at induction.  Further, it is noted that the veteran, 
and his family and friends have since consistently and 
repeatedly noted that the veteran did not have seizures prior 
to service, and his family and friends have corroborated this 
view.)  

Regardless, the fact that the veteran may have had febrile 
seizures prior to service does not establish the existence of 
a preservice seizure disorder.  In reaching this 
determination, the Board notes that there is a lack of 
probative evidence linking the veteran's current pathology 
with any pre-service events.  Notably, the pre-service 
history of seizures were noted as not necessarily 
neurological; rather, the etiology of such seizures was 
unknown.  It was also determined that there was old healed 
chorioretinitis which was compatible with toxoplasmosis.  It 
was the determination of the medical evaluation board that 
the generalized convulsions (of unknown etiology) did not 
exist prior to enlistment, and service connection was 
established for an eye disability due to toxoplasmosis.  
Thereafter, the service department determined that there was 
insufficient evidence upon which to conclude that the veteran 
had a seizure disorder.  Based on all of the evidence, 
including the recent determination, it was opined by a VA 
examiner that the veteran's seizure disorder is likely due to 
status-post toxoplasmosis.  More importantly, unlike the 
service department, the recent examiner concluded that the 
veteran did indeed have a seizure disorder. 

In sum, the veteran was noted as having a normal neurological 
system on induction.  He was first noted as having seizures 
during service.  There is evidence of a current diagnosis (a 
seizure disorder), and a medical opinion linking the current 
disease to service.  A seizure disorder was incurred in 
service; the claim is granted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d). 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a seizure disorder is granted. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

